Russell, C. J.
1. The exception in which error is assigned upon the direction of a verdict can not be considered. The motion for a new trial did not assign error upon the action of the judge in directing the verdict; and the point can not be raised for the first time by a bill of exceptions presented more than thirty days after the verdict was directed. But even if the question had been properly raised, this exception would not be meritorious in the present instance, since the verdict returned was demanded by the evidence adduced.
2. Where a sheriff holds several fi. fas. against the same defendant, a claim interposed or affidavit of illegality filed as against one of them does not excuse the sheriff from proceeding with the rest. Brown v. McCrary, 30 Ga. 878.
3. “Although the special lien of a landlord for rent on crops made upon land rented from him dates from the maturity of the crops, and is superior in dignity to the lien of an older common-law judgment against the tenant, yet where the rent is payable in money and the tenant delivers the whole or a portion of the crops to the landlord in payment or satisfaction of the rent debt, the landlord takes the same subject to the lien of the older judgment, and can not resist the enforcement thereof by claiming the property, but must assert the priority of his lien for the rent by foreclosing the same and, claiming the proceeds of the sale.” Duncan v. Clark, 96 Ga. 263 (22 S. E. 927); Lightner v. Brannon, 99 *46Ga. 606 (27 S. E. 703); Hall v. McGaughey, 114 Ga. 405 (40 S. E. 246). One who subsequently purchases such crops from a landlord who has bought them from his tenant under such circumstances as above stated is in no better position to maintain a claim to the property than the landlord himself.
Decided September 9, 1915.
Levy and claim; from city court of Jefferson — Judge Johns. October 14, 1914.
P. Qooley, for plaintiff in error.
P. G. Shackelford, J. S. Ayers, contra.
4. There was no error in overruling the motion for a new trial.

Judgment affirmed.